-A
                                                                                        cm
                                                                                                   tprrIcl

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of           )                                                 C.n

                                           )      No. 74343-1-1
JOHN B. VELEZMORO,                         )
                                           )      DIVISION ONE
                     Respondent,           )
                                           )
              and                          )
                                           )      UNPUBLISHED OPINION
KAROLINA N. VELEZMORO, nka                  )
KAROLINA MARTYNOVA,                         )     FILED: March 6, 2017
                                            )
                     Appellant.             )
                                           )

       BECKER, J. —Appellant Karolina Martynova contends the restrictions on

the father's visitation included in the parenting plan for her daughter are

insufficient to protect the child, given the father's conviction for possessing child

pornography. The visitation allowed by the parenting plan progresses in three

phases, allowing for the possibility of unsupervised visits after age six, always in

a public place with no overnight visits. We conclude the carefully constructed

plan was within the trial court's discretion and affirm.

       John Velezmoro and Karolina Martynova met online in 2011. Velezmoro

lived in Kirkland, Washington, and Martynova lived in St. Petersburg, Russia.

After a few months, Velezmoro purchased a roundtrip airplane ticket for
No. 74343-1-1/2


Martynova to visit the Seattle area for three weeks. Martynova came to Seattle

in September 2011. Two weeks after she arrived, Velezmoro and Martynova

married. Martynova did not return to Russia. The parties' daughter, M.V., was

born on August 21, 2012.

       The marriage was unstable. According to Martynova, Velezmoro engaged

in acts of domestic violence toward her throughout the marriage. Velezmoro

came under the investigation of law enforcement in 2013 based on images of

child pornography uploaded to a Microsoft SkyDrive account tied to him. At first,

Velezmoro told police officers an implausible story about finding the flash drive

containing the images in a park several weeks before his arrest. He later said

the flash drive was left by a former housemate and had been in his possession

for more than a decade. Eventually, Velezmoro pleaded guilty to possession of

child pornography in the second degree. He was sentenced to three months in

jail, followed by a year of community custody. The judgment and sentence

restricted Velezmoro's contact with minors for five years and provided that the

extent and nature of his contact with his child would be determined by the judge

in the family court proceeding.1

       In connection with the criminal proceeding, forensic psychotherapist

Michael Comte conducted a psychosexual evaluation of Velezmoro. In Comte's

report, he stated that no evidence, including the results of a sexual polygraph,

indicated that Velezmoro had engaged in "hands-on sexual contact" with a child.


       I This court affirmed the order of restitution imposed as part of
Velezmoro's judgment and sentence. State v. Velezmoro, 196 Wn. App. 552,
384 P.3d 613 (2016), petition for review filed, No. 93882-2 (Wash. Nov. 22,
2016).
                                         2
No. 74343-1-1/3


Nevertheless, the facts suggested that Velezmoro had developed an attraction to

child pornography, and he was therefore in need of "clinical attention." Comte

further stated, "Although I suspect pedophilia is an apt diagnosis, it is difficult to

assign that diagnosis based on the information I reviewed." Based on the lack of

evidence of sexual contact with children and several other factors, including an

apparent capacity for stable adult intimate relationships, lack of impulsivity, and

capacity for empathy, Comte concluded that Velezmoro "presents a low risk for

hands-on sexual assault."

       Comte recommended referral to a certified sex offender treatment provider

for individual and group therapy, in conjunction with polygraph examination and

penile plethysmograph assessment. Comte predicted that clinical treatment

would likely be necessary for more than a year. He also recommended that

Velezmoro's visits with his daughter be monitored until a treatment provider

recommends otherwise. Comte stated that conditions of supervision for

Velezmoro's offense should include measures to prevent access to pornography

through the Internet, random analysis of his computer, and the prohibition of

alcohol and drugs. These recommendations were included in the judgment and

sentence entered on November 7, 2014.

       The parties separated in December 2013 after an argument. On the night

of the incident, Martynova called the police and reported that Velezmoro head-

butted her. Police officers arrested Velezmoro, and the State charged him with

assault in the fourth degree. Martynova acknowledges that Velezmoro was not
No. 74343-1-1/4

convicted of a crime based on this incident, and the record does not reflect that

he has been convicted of any other domestic violence offense.

       A few months after the parties separated, Velezmoro filed a petition for

dissolution.

       According to the terms of an agreed domestic violence protection order

entered after the parties separated, Velezmoro initially visited with M.V. at her

home, supervised by Martynova's mother. Later, on Martynova's motion, the

court modified the terms of that order and imposed professionally supervised

visitation at Velezmoro's expense. Professionally supervised weekly visits

continued under the temporary parenting plan.

       At some point, a Family Court Services social worker, Emily Brewer, was

appointed to conduct a parenting evaluation in the case and submitted a report to

the court. The report is not in the record on appeal. Velezmoro has included it

as an attachment to his brief. In fact, both parties improperly attach material that

is not part of the record on review. These materials will not be considered in our

analysis.

       Martynova's trial brief, provided to the court before trial, included a

proposed visitation schedule. She recommended a structure of three phases of

visitation. Martynova proposed that in the first phase, Velezmoro should

continue to have weekly professionally supervised visitation with M.V. for 10

years, until she reached the age of 13. Thereafter, conditioned upon

Velezmoro's completion of all recommended sex offender treatment, Martynova

recommended a second phase that would allow "limited" daytime visits, to be



                                          4
No. 74343-1-1/5


supervised by a nonprofessional. She recommended that this phase continue for

two years. Finally, Martynova's proposal recommended that Velezmoro be

allowed to petition to transition to phase 3, which would permit unsupervised

visits. With respect to the appropriate time to initiate unsupervised contact,

Martynova's brief provides: "It is important that unsupervised visits not begin until

the child is old enough and able to report any concerns. See also 26.09.184

[guidelines for parenting plans]." She recommended that such transition should

be based on the recommendation of a state-certified therapist, mental health

counselor, or social worker with expertise in treating child sex abuse victims.

         The dissolution trial took place over three days in October 2015. At the

time of the trial, M.V. was three years old. Both parties initially retained counsel.

At trial, Velezmoro represented himself.

         The record on appeal includes only excerpts of the trial testimony and

none of the arguments presented to the trial court. The excerpts include the

testimony of Comte, who conducted the sexual deviancy evaluation. Consistent

with his report, Comte testified that he while was "uncertain" about a pedophilia

diagnosis, he said he could not recommend unsupervised visitation at the time of

his evaluation, which was before Velezmoro participated in any sex offender

treatment. He said the standard length of treatment for pedophilia was three

years.

         The record includes the testimony of Jay Williamson, who had been

Velezmoro's treatment provider for approximately a year at the time of the trial.

Williamson thought that Velezmoro's viewing of child pornography had been a



                                           5
No. 74343-1-1/6

"coping mechanism" or aberrant "opportunity" for "stimulus on the side," rather

than a "true deviant kind of sexual behavior." Williamson considered Velezmoro

to be a "minimal risk" for re-offending or committing a sex offense against his

child. Williamson's assessment of risk was based upon his work with Velezmoro

as well as polygraph and plethysmograph results.

       Brewer's testimony is included in the record. She testified about her

recommendations following the parenting evaluation. Brewer proposed that

professionally supervised visitation should continue until Velezmoro completed

sex offender treatment. After he completed the treatment, she recommended a

period of visitation in public locations supervised by a nonprofessional. Then,

when M.V. turned five years old, under the condition that Velezmoro was

consistent with the other phases and had no new crimes or violations, Brewer

recommended weekly unsupervised visits for up to six hours.

       Brewer said that in reaching her recommendations, she spoke with

Williamson, the child's pediatrician, Velezmoro's community custody officer, and

a professional visitation supervisor. Brewer said she relied "heavily" on

Williamson's opinion that there was a "low risk" that Velezmoro would commit a

sexual assault. Explaining why she believed that unsupervised visits could begin

when M.V. is five, Brewer said,

       I feel like when she's five years old, she's verbal, she has some
       self-protective capacities. There's no indication that limited daytime
       visits at that point, if he's consistent and has no longer—no further
       violations, pose significant risk to her, and I feel that that's in her
       best interests.




                                         6
No. 74343-1-1/7

     Brewer said that restricting the unsupervised visits to public locations served

to minimize any risk to M.V. Brewer was not comfortable recommending

overnight visits and felt such visits should be incorporated only upon additional

court review. And Brewer said that ultimately, while it would never be possible to

say there is no risk, she believed that the low risk had to be weighed against the

"significant bond" of the parent and child and the benefit to the child of

maintaining that bond. Brewer said that she was guided by the purpose of

promoting the best interests of the child. Brewer could not recall having

evaluated a case involving a child pornography offense, but said she had

conducted over 150 parenting evaluations.

       The excerpts of trial include Martynova's testimony and the testimony of

one of the detectives involved in the investigation of Velezmoro's possession of

child pornography offense. The time markers in the transcript indicate that

portions of the trial, and perhaps the testimony of additional witnesses, are

omitted from the record on review.

       At the conclusion of trial, the court entered final orders dissolving the

parties' marriage and providing for the care and support of M.V. Based on the

court's determination that Velezmoro "demonstrated a limited history of acts of

domestic violence" and had been convicted of possession of child pornography,

a sex offense, the parenting plan allocates major decision-making authority to the

mother and restricts Velezmoro's residential time with M.V. See RCW

26.09.191(2)(a)(iii), (iv).

       First, the Court finds that there is sufficient evidence to conclude
       that the Mother was subject to physical abuse and control by the

                                          7
No. 74343-1-1/8


      Father, including his grabbing her around the neck, smothering her
      with a pillow, pushing her to the floor, and other acts.

      Second, the Court finds that the Father was found guilty of
      Possession of Depictions of Minor Engaged in Sexually Explicit
      Conduct in the Second Degree, in violation of RCW 9.68A.070(2),
      9.68A.011(4)(f)(g), and that he committed the acts alleged in that
      case. The Husband was convicted of Possession of Depictions of
      Minor Engaged in Sexually Explicit Conduct in the Second Degree,
      and he lied to the police about the acts that led to his conviction.
      However, the Court also finds that it is in the best interests of the
      minor child that the Father have visitation. The Court found that his
      visits with the minor child during his professionally supervised visits
      were positive. The Father has done well in his professionally
      supervised visits thus far. The Court finds that the Father and
      minor child have a strong bond with each other. However, the
      Father's RCW 9.68A Felony Conviction was a very serious mistake
      that makes it difficult for him to obtain employment. Because the
      Father must pay for the professionally supervised visits, they are a
      financial burden to the Father.

      The Court intends to follow some of the report recommendations of
      Emily Brewer, the Family Court Services social worker who
      conducted the parenting evaluation. Ms. Brewer opined that the
      minor child could self-report any harm to herself at the age of 5.

      The Court orders that the Father's residential time with the child
      shall be limited and supervised as described below.

      Professionally Supervised Visitation:

      Visitation shall be implemented in three (3) phases:

      Phase I: The Father has undergone a Washington State certified
      sexual deviancy evaluation and has been prescribed a
      recommended program of sex offender treatment, which includes
      therapy. The Father has participated in this treatment thus far.
      Phase I will continue during the period of the Father's treatment.
      During Phase I the Father will have limited residential time equal to
      two hours on a weekend, to be conducted every other weekend,
      with a certified, approved, professional supervisor in attendance.
      Given the seriousness of the allegations regarding child
      pornography, this Court has determined that this Phase I should
      continue until the Father has completed his recommended sex
      offender treatment. The mother shall be a collateral contact and
      receive monthly reports regarding the Father's sex offender

                                         8
No. 74343-1-1/9


      treatment progress, and the Therapist shall communicate with the
      Mother and any other appropriate contacts in connection with his
      treatment regimen and in determining whether the Father can
      discontinue treatment.

      The Father shall utilize a professional supervisor approved by the
      Court and pay all costs associated with a professional supervisor.
      The Court shall not approve of a supervisor for contact between the
      children [sic] and the parent unless the Court finds, based on the
      evidence, that the supervisor is willing and capable of protecting the
      child. The Court shall revoke Court approval of the supervisor upon
      finding, based on the evidence, that the supervisor has failed to
      protect the child or is no longer willing or capable of protecting the
      child.

      Phase II: Once the Father has successfully participated in all
      recommended aspects of his sex offender treatment, and is in
      compliance with his therapist's recommendations, and has no other
      violations of the program or his probation, he may have limited
      supervised visits with a lay, neutral supervisor in Phase II as set
      forth herein. The visits shall start with visits up to four (4) hours
      every other week but shall not include any overnight visits. Holiday
      and Special Occasion visits set forth in Paragraphs 3.7 & 3.8 shall
      also be four (4) daytime hours and shall be in addition to the regular
      Phase 11 visits. Phase II shall not commence until: (i) the Father's
      therapist certifies that all of the Father's sex offender treatment
      recommendations have been successfully completed and that
      Father is ready to transition to the Phase II (lay supervised visits)
      and Phase III (unsupervised visits); (ii) the Father certifies under
      oath that he is compliance with the material terms of this Parenting
      Plan, is in compliance with his sex offender treatment
      recommendations and has not committed any violations of his
      probation and has not committed any other crimes involving moral
      turpitude; and (iii) notice of his certification has been given to the
      Mother and filed with this Court at least 30 days before the Phase 11
      commences.

      The lay supervisor must be selected by or approved by the Mother.
      Because Mother is Russian, somewhat isolated in the U.S. and
      must work full-time or more, she may not have any friends or
      relatives who are able to serve as lay supervisors. In that event,
      she may select a non-certificated supervisor. Any selected lay
      supervisor must be knowledgeable of and made aware of the
      circumstances of Father's RCW 9.68A Felony Conviction. A lay
      supervisor may be entitled to compensation comparable to a
      caregiver/sitter (but not at the level of a certified, professional

                                        9
No. 74343-1-1/10

      supervisor). If any disputes arise in connection with the
      arrangement of visitation or the selection of a lay supervisor,
      disputes shall be referred to a neutral mediator or the court. Visits
      shall occur in a public place. The Mother and Father shall not
      contact each other directly during Phase II, other than emails solely
      involving the arrangements for the visit or relating to the health and
      safety of the child. The lay supervisor shall follow the same
      protocol as a professional supervisor: the child should be handed
      to a lay supervisor in a safe, public, assigned location, and then
      later introduced to the Father. At the end of the visit, the Father
      should hand the child to the supervisor, leave the area and then
      allow the lay supervisor to hand the child over to the Mother. The
      Mother shall be allowed to maintain her privacy and confidentiality.
      After demonstrating compliance with Phase II for a reasonable
      period of time, the Father may petition the court for more frequent
      daytime visitation with a lay supervisor if more frequent visits would
      be in the best interest of the child, provided that visits shall not be
      more frequent than once per week.

      Phase 111: It is important that unsupervised visits not begin until the
      child is old enough and able to self-report any concerns or harm
      that may occur during unsupervised visits. See also 26.09.184.
      This Court finds that when the minor child reaches her sixth (6th)
      birthday, she will be old enough to self-report any harm that may
      occur. During Phase III, visits shall be for six hours, every week,
      although the Father may petition for more daytime hours. Holiday
      and Special Occasion visits set forth in Paragraphs 3.7 & 3.8 shall
      also be four (4) daytime hours and shall be in addition to the regular
      Phase [III] visits. No overnight visits shall be permitted. The
      Mother shall not be required to contact the Father directly during
      Phase III, other than emails solely involving the arrangements for
      the visits. The Mother shall be entitled to arrange a facilitator to
      handle the exchange of the child. All visitations should be in a
      public place and no words should be exchanged, other than what is
      absolutely necessary to provide for the exchange of the child. The
      court anticipates that the plan will move toward a "regular" visitation
      schedule after the parties agree or the court reviews the case.

      If at any time the Father commits a gross misdemeanor (involving
      moral turpitude) or felony or fails to register as a sex offender,
      violates probation or the Father's or minor child's counselors
      believe that it is more likely than not that continued visits are
      detrimental to the minor child, then Father's visitations will be
      terminated until such time as the Court approves resumption of any
      visitation.



                                        10
No. 74343-1-1/11


       Martynova appeals. She contends that the parenting plan's limitations on

the father's contact with the child are insufficient to protect the child. She

particularly objects to the provision that phase 3 unsupervised visits may begin

when the child is six, which is tied to a finding that the child will at that age "be

old enough to self-report any harm that may occur."

       We review a parenting plan for abuse of discretion. In re Marriage of

Caven, 136 Wn.2d 800, 806, 966 P.2d 1247 (1998). The court's discretion must

be guided by the provisions of the Parenting Act of 1987, including RCW

26.09.191. In re Marriage of Katare, 175 Wn.2d 23, 35-36, 283 P.3d 546 (2012),

cert. denied, 133 S. Ct. 889 (2013). We are reluctant to disturb decisions

regarding residential provisions because it is the trial court that hears evidence

and observes witnesses. In re Parenting & Support of C.T., 193 Wn. App. 427,

442, 378 P.3d 183 (2016). "A court's decision is manifestly unreasonable if it is

outside the range of acceptable choices, given the facts and the applicable legal

standard; it is based on untenable grounds if the factual findings are unsupported

by the record; it is based on untenable reasons if it is based on an incorrect

standard or the facts do not meet the requirements of the correct standard." In re

Marriage of Littlefield, 133 Wn.2d 39, 47, 940 P.2d 1362 (1997).

       If a trial court finds that a parent has engaged in a history of acts of

domestic violence or has been convicted of certain sex offenses, including

possession of child pornography under RCW 9.68A.070, the court may not

impose mutual decision-making and must limit the parent's residential time.

RCW 26.09.191(2)(a)(iii), (iv)(H). Such limitations must be "reasonably



                                           11
No. 74343-1-1/12

calculated to protect the child from the physical, sexual, or emotional abuse or

harm that could result if the child has contact with the parent requesting

residential time." RCW 26.09.191(2)(m)(i). The court decides what restrictions

on the parent's contact with the child are necessary. RCW 26.09.191(2)(m)(i).

Appropriate limitations may include supervised visits or completion of relevant

counselling or treatment. RCW 26.09.191(2)(m)(i).

       The trial court restricted Velezmoro's time with his daughter as required by

RCW 26.09.191. Martynova contends that the court abused its discretion

because the plan for phase 3 relies on the child's presumed ability to self-report

harm if it occurs. Relying on scholarly articles, some of which are attached to her

brief, Martynova presents statistics about the percentage of individuals arrested

for possession of child pornography who also perpetrate or attempt to perpetrate

actual sexual offenses against children and the percentage of child sexual abuse

victims who are abused by a family member. Martynova argues that age is not a

reliable indicator of whether a victim will report abuse and that, as a general

matter, reliance on a victim's reporting ability is dangerous and ignores the power

relationships and secrecy that are inherent in child sexual abuse and the reality

that the majority of victims do not report the abuse.

       These are valid points. They would be compelling if the record showed

that the trial court left the child unprotected based on the obviously incorrect

assumption that a six-year-old child can be counted on to report sexual abuse.

But the trial court did not make that assumption. The parenting plan surrounds

the child with protection.


                                         12
No. 74343-1-1/13


       Our ability to fully review Martynova's challenge to the visitation

restrictions is significantly hampered by the incomplete record on appeal, which

makes it impossible to determine whether and how arguments were preserved.

As the appellant, it is-Martynova's burden to provide this court with a record

sufficient to review the issues raised on appeal. Story v. Shelter Bay Co., 52 Wn.

App. 334, 345, 760 P.2d 368 (1988). We consider only evidence that was before

the trial court at the time a decision was made. See RAP 9.1; 9.11. Martynova's

arguments on appeal rely in part on articles and statistics attached to her brief,

with no indication that such information was presented at trial.

       Even so, it is clear from the portions of the record we have, and from the

parenting plan itself, that the trial court did not neglect its obligation to impose

restrictions reasonably designed to protect the child and did not assume that the

child's verbal ability at age six would enable her to protect herself. The court

considered evidence specific to Velezmoro that he was a minimal risk for

reoffending or for offending against his child, that he was engaging in treatment,

that he had done well in supervised visits so far, and that he and his child were

bonded. The plan provides many checks and many opportunities for

Velezmoro's contact to be restricted if there is any reason to believe the level of

risk he presents has increased. Contrary to Martynova's assertion in her brief,

even the unsupervised visits in phase 3 must occur in the daytime and in a public

place; the plan allows no overnight visits. The court weighed, as it was obliged to

do, the risks of visitation against the child's interest in maintaining the bond with

her father. The plan advocated by Martynova would have required professionally



                                           13
No. 74343-1-1/14


supervised visits until age 13 and would not have permitted unsupervised visits

until age 15. We cannot say the trial court abused its discretion by concluding

Martynova's proposed limitations were more extreme than was necessary to

protect the child.

       While Martynova now insists that "Age is NOT a Key Factor for

Disclosure," that was not her position below. The parenting plan was in large

part drafted by Martynova. Its language, stating that unsupervised visits should

not begin "until the child is old enough and able to self-report any concerns or

harm," directly mirrors the language of her trial brief. Martynova thus encouraged

the court's consideration of age and ability to self-report.

       Based on the evidence, the court determined that unsupervised daytime

visits in a public place could begin when M.V. reached the age of six, assuming

the father's compliance with all requirements during the first two phases of

visitation and no new crimes or violations. The trial court's ruling does not

suggest, nor should this court's opinion be construed to hold, that at age six a

child can be presumed likely to report abuse or that any particular age can serve

as what Martynova refers to as an "automatic trigger" for unsupervised contact.

The evaluation of risk and the child's best interests will be different in each

individual case. Here, the court concluded that M.V.'s best interests included

continued regular visits with her father and eventual unsupervised visits with him.

The provisions of the parenting plan include substantial protective measures and

conditions and are reasonably calculated to protect the child from abuse or harm.

Martynova fails to demonstrate that the court abused its discretion.



                                          14
No. 74343-1-1/15


      Martynova contends Brewer's opinion was unsupported and beyond her

expertise and that the court abused its discretion by admitting and relying on

Brewer's testimony. Those arguments are not preserved for appeal because any

objection Martynova may have made to Brewer's testimony is not within the

portion of the trial that was transcribed. Martynova also contends that Brewer's

report, referenced in the parenting plan, was not admitted into evidence. It is

impossible to verify whether this is so without a complete record. Even if true,

Brewer testified about the substance of her recommendations. Reference to the

report in the parenting plan does not undermine the court's decision.

       Martynova claims the court relied "exclusively" on Brewer's testimony in

formulating the restrictions. The record does not support this claim. As

discussed above, the trial court considered information from Velezmoro's

treatment provider and from an expert witness who had evaluated Velezmoro in

connection with the trial on the criminal charge. To the extent Martynova

contends Brewer's opinion was unworthy of credence, that is not an argument

this court can consider. Our task on review is limited to determining whether the

court's findings are supported by the record and whether they, in turn, reflect

consideration of the appropriate factors. "We do not reweigh the evidence." In re

Marriage of Kim, 179 Wn. App. 232, 244, 317 P.3d 555, review denied, 180

Wn.2d 1012 (2014).

       Finally, Martynova contends the judgment amount should include

$1,750.00 in moving expenses and attorney fees that were awarded to her in a

June 2014 temporary order. She asks this court to remand the decree to make



                                         15
No. 74343-1-1/16


this correction. Martynova does not demonstrate trial court error. The decree

and the court's findings indicate that the issue of attorney fees and costs was

reserved. The incomplete record on appeal does not show that Martynova asked

the court to award the previously imposed fees and expenses in the decree or

that the trial court intended to do so. Because Martynova does not provide

meaningful argument or citation to legal authority in support of her request to

remand the decree for correction, we do not consider it. Cowiche Canyon

Conservancy v. Bosley, 118 Wn.2d 801, 809, 828 P.2d 549 (1992).

      Affirmed.




WE CONCUR:




                       i




                                         16